Exhibit 10.32

 

SPECIAL DEVICES, INCORPORATED

Amended and Restated 1999 Stock Option Plan

 

1.                                      
PURPOSE.                                   This Stock Option Plan (the “Plan”)
is intended as an incentive to encourage stock ownership by officers and
directors and executive and professional employees of Special Devices,
Incorporated (the “Company”) and its Parent and Subsidiary corporations so that
they may acquire or increase their equity interest in the success of the Company
and its Parents and Subsidiaries, and to encourage them to remain in the service
of the Company or of its Parents or Subsidiaries.  Each option granted under
this Plan will be designated as either an “Incentive Stock Option” or a
“Nonqualified Stock Option.” It is intended that each option designated as an
Incentive Stock Option granted under this Plan will qualify as an incentive
stock option within the meaning of Section 422(b) of the Code.

 

2.                                       DEFINITIONS.

 

2.1                                 “Board of Directors” means the board of
directors of the Company.

 

2.2                                 “Change in Control” shall mean the happening
of any of the following:

 

2.2.1                        any person who is not a stockholder of the Company
or of any Parent on the date of adoption of this Plan (or group of such persons
acting in concert) acquires, during any period of twelve consecutive calendar
months, stock of the Company or of a Parent representing a majority of the
voting power of all stock of the Company or any Parent having the right to vote
for the election of directors;

 

2.2.2                        the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (i) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than eighty percent (80%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a Recapitalization of the Company;

 

2.2.3                        the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets or any
transaction having a similar effect; or

 

2.2.4                        if the Company enters into an agreement with an
unrelated party for the sale of all or substantially all of the assets or
outstanding stock of a Subsidiary (or a transaction having a similar effect), or
any other event occurs by reason of which a Subsidiary ceases to be a Subsidiary
of the Company, a Change in Control shall be deemed to have occurred with
respect to those Employees who are then employed by such Subsidiary.

 

--------------------------------------------------------------------------------


 

2.3                                 “Change in Control Date” shall mean the
earliest date on which one of the events described in the definition of “Change
in Control” occurs, as determined by the Board of Directors, in its sole
discretion, provided that, if Section 2.2.4 of the definition of “Change of
Control” applies, the Change in Control Date shall be deemed to be the date of
the agreement, provided that the transaction does close.

 

2.4                                 “Change in Control Price” shall mean the
highest fair market value, or the highest price paid or offered in any bona fide
transaction related to a Change in Control of the Company, at any time during
the sixty (60) days preceding the Change in Control Date.

 

2.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.6                                 “Company” means Special Devices,
Incorporated, a Delaware corporation.

 

2.7                                 “Employee” means any bona fide full or part
time common law employee of the Company or of any Parent or Subsidiary of the
Company.

 

2.8                                 “Incentive Stock Option” means an Option
granted pursuant to this Plan intended to qualify and designated as an incentive
stock option within the meaning of Section 422 of the Code.

 

2.9                                 “Nonqualified Stock Option” means any Option
granted pursuant to this Plan other than an Incentive Stock Option.

 

2.10                           “Option” or “Stock Option” means any stock option
granted pursuant to this Plan.

 

2.11                           “Optionee” means any individual to whom an Option
is granted pursuant to this Plan.

 

2.12                           “Parent” means, at the time of granting any
Option, any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

2.13                           “Plan” means the Special Devices, Incorporated
1999 Stock Option Plan.

 

2.14                           “Recapitalization” means any reorganization,
merger or other subdivision, consolidation, recapitalization, reclassification,
stock split, combination of shares, issuance of warrants, stock dividend or
similar event with respect to or affecting the common stock of the Company, par
value one cent ($.01) per share.

 

2.15                           “Stock Option Committee” means the committee
appointed to administer the Plan pursuant to Article 7 herein, if such committee
is appointed.

 

 

--------------------------------------------------------------------------------


 

2.16                           “Subsidiary” means, at the time of granting any
Option, any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

 

2.17                           “Ten Percent Shareholder” means any person who
owns (or is considered by reason of Section 425(d) of the Code to own) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary of the Company.

 

3.                                       ELIGIBILITY.                    The
persons who shall be eligible to receive Options shall be such officers,
directors and executive and professional employees of the Company or its Parent
or Subsidiary corporations as the Board of Directors shall select from time to
time.  An Optionee may hold more than one Option, but only on the terms and
subject to the restrictions hereafter set forth.

 

4.                                      
STOCK.                                                 The stock subject to the
Options shall be shares of the Company’s authorized but unissued or reacquired
common stock, par value one cent ($.01) per share, hereafter sometimes called
Stock.  The aggregate number of shares which may be issued under Options shall
not exceed six hundred forty-five thousand (645,000) shares of Stock.  The
limitation established by the preceding sentence shall be subject to adjustment
as provided in Section 5.12 of the Plan.  If any outstanding Option for any
reason expires or is terminated, the shares of Stock allocable to the
unexercised portion of such Option may again be subjected to an Option under the
Plan.

 

5.                                       TERMS AND CONDITIONS

 

5.1                                 Option Agreement.  Stock Options granted
pursuant to the Plan shall be authorized by the Board of Directors and shall be
evidenced by agreements in such form as the Board of Directors shall from time
to time approve, which agreements shall comply with and be subject to the terms
and conditions set forth in this Article 5.  The agreements shall not impose
upon the Company or its Parents or Subsidiaries any obligation to retain the
Optionee in their employ for any period.

 

5.2                                 Number of Shares.  Each Option shall state
the number of shares of Stock to which it pertains.

 

5.3                                 Option Price.  Each Option shall state the
option price, which in the case of an Incentive Stock Option shall be not less
than (i) one hundred percent (100%) of the fair market value of the shares of
Stock on the date of the granting of the Option if the Optionee is not a Ten
Percent Shareholder, or (ii) one hundred ten percent (110%) of the fair market
value of the shares of Stock on the date of the granting of the Option if the
Optionee is a Ten Percent Shareholder.  The fair market value of the shares of
Stock shall be determined pursuant to Section 7.2.

 

--------------------------------------------------------------------------------


 

 

5.4                                 Medium and Time of Payment.  The option
price shall be payable upon the exercise of the Option and may be paid in cash
or by good check.  At the sole option of the Company, if approved by the Board
of Directors, a portion of the purchase price may be paid by delivery of shares
of Stock previously owned by the Optionee, duly endorsed for transfer to the
Company, with a fair market value (as determined by the Board of Directors) on
the date of delivery equal to the option price, or by delivery of a recourse
promissory note bearing interest at such rate, on such other terms and in form
and with security satisfactory to the Company, or any combination of the
foregoing approved by the Board of Directors.  Exercise of an Option shall not
be effective until the Company has received written notice of exercise,
specifying the number of whole and fractional shares of Stock to be purchased,
accompanied by payment in full of the aggregate option price of the number of
shares purchased.

 

5.5                                 Term of Options.  Each Option, by its terms,
shall not be exercisable after the expiration of ten years from the date the
Option is granted, provided, however, that any Incentive Stock Option granted to
a Ten Percent Shareholder, by its terms, shall not be exercisable after the
expiration of five years from the date the Option is granted.  Any Option may
provide that it will expire within a shorter period than the maximum permitted
hereby.

 

5.6                                 Installments.  Each Option shall be
exercisable on such dates and in such amounts (subject to the other provisions
hereof) as shall be determined by the Board of Directors.  It is not required
that each Option have the same installment provisions.  In its sole discretion,
the Board of Directors may accelerate the exercise date of part or all of any
Option.

 

5.7                                 Transferability.  Each Option, by its terms,
shall not be transferable by the individual to whom granted otherwise than by
will or the laws of descent and distribution, and shall be exercisable, during
the Optionee’s lifetime, only by the Optionee.

 

5.8                                 Limits on Exercise.  Each Option shall be
subject to the requirement that, if at any time the Board of Directors, in its
discretion, shall determine that the listing, registration, or qualification of
the shares subject to such Option upon any securities exchange or under any
state or federal law, or the consent or approval of any government regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Option, or the issue or purchase of shares thereunder, such
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors.

 

5.9                                 Limit on Options.  An Option shall not be an
Incentive Stock Option to the extent that the aggregate fair market value of
stock with respect to which such Option is exercisable for the first time by any
individual during any calendar year (taking into account all Incentive Stock
Options simultaneously or previously granted under all stock option plans of the
Company and its Parents and Subsidiaries) exceeds One Hundred Thousand Dollars
($100,000).

 

5.10                           Termination of Employment.  Each Option by its
terms shall not be exercisable after thirty (30) days after the termination of
employment of the individual to whom the Option was granted, unless such
termination was a result of the death or disability of the employee, and may
provide that it shall not be exercisable after the date of termination of

 

--------------------------------------------------------------------------------


 

employment of the individual to whom the Option was granted.

 

5.11                           Expiration of Plan.  No Option shall be granted
under this Plan more than ten years from the date on which this Plan was adopted
or approved by the stockholders of the Company, whichever is earlier.  No Option
granted under this Plan shall be valid unless the Plan is approved by the
stockholders of the Company within twelve (12) months before or after its
adoption by the Board of Directors.

 

5.12                           Recapitalization.  Upon any Recapitalization, the
Board of Directors shall make an appropriate and equitable adjustment in the
number and kind of securities with respect to which rights may be granted under
this Plan and the price at which such securities may be purchased, and an
appropriate and equitable adjustment in the number and kind of securities that
may be purchased under each outstanding Option and the price at which shares may
be purchased under each such Option.

 

The grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or business, any merger or consolidation, any issuance of bonds,
debentures, preferred shares or common shares, the dissolution or liquidation of
the Company, any sale or transfer of all or any part of the Company’s assets or
business, or any other act, whether or not similar to the events described
above.

 

5.13                           Rights as a Stockholder.  An Optionee or a
transferee of an Option shall have no rights as a stockholder with respect to
any shares covered by the Option until the date of the issuance of a stock
certificate for such shares.  No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued, except as provided in Section 5.12 hereof.

 

5.14                           Modification, Extension and Renewal of Options. 
Subject to the terms and conditions and within the limitations of the Plan, the
Board of Directors may modify, extend or renew outstanding Options granted under
the Plan, or accept the surrender of outstanding Options (to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
therefore (to the extent not theretofore exercised).  Notwithstanding the
foregoing, no modification of an Option shall, without the consent of the
Optionee, alter or impair any rights or obligations under any Option theretofore
granted under the Plan.

 

5.15                           Investment Purpose.  Each Option under the Plan
shall be granted on the condition that the purchases of stock thereunder shall
be for investment purposes, and not with a view to resale or distribution unless
the stock subject to such Option is registered under the Securities Act of 1933,
as amended, and any applicable state securities laws, or a resale of such stock
without such registration would otherwise be permissible.  Each person
exercising an Option must represent that such condition is fulfilled, unless in
the opinion of counsel

 

--------------------------------------------------------------------------------


 

for the Company such condition is not required under the Securities Act of 1933
or any other applicable law, regulation, or rule of any governmental agency.

 

5.16                           Withholding Taxes.  Whenever under the Plan
shares are to be issued or cash is to be paid in satisfaction of Options, the
Company shall have the right to require the recipient to remit to the Company an
amount sufficient to satisfy federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for such
shares or payment of such cash.

 

5.17                           Termination of Options.  Each Option, by its
terms, shall reserve to the Company the right to terminate the Option, in
connection with a Change in Control for a payment in cash equal to the
difference between the exercise price for the shares of Stock subject to the
Option and the Change in Control Price of such Stock.

 

5.18                           Other Provisions.  The Option agreements
authorized under the Plan shall contain such other provisions, including,
without limitation, such rights of redemption, purchase and first refusal, and
such other restrictions upon the exercise of Options or the transfer of the
Stock issued upon exercise, as the Board of Directors of the Company shall deem
advisable.  Any Incentive Stock Option agreement shall contain such limitations
and restrictions upon the exercise of the Option as shall be necessary in order
that such Option will be an “Incentive Stock Option” as defined in Section 422
of the Code.

 

6.                                       EXERCISE OF OPTIONS

 

6.1                                 Stock Transfer Books.  Notwithstanding any
other provision of this Plan or of any Option, no stock shall be issued by the
Company while its stock transfer books are closed.

 

6.2                                 Securities Laws.  Notwithstanding any other
provision of this Plan or of any Option, no Option shall be exercisable, and no
stock shall be issued upon the exercise of any Option, if such exercise or such
issuance of stock would result in any violation of law or the imposition on the
Company of a requirement that it commence filing periodic reports under the
Securities Exchange Act of 1934 or any similar provision of law.

 

--------------------------------------------------------------------------------


 

7.                                       ADMINISTRATION

 

7.1                                 Administration by Board of Directors.  The
Plan shall be administered by the Board of Directors.  The interpretation and
construction by the Board of Directors of any provisions of the Plan or of any
Option granted under it shall be final.  The Board of Directors shall have the
authority to appoint a Stock Option Committee to assume the duties and
responsibilities of administering the Plan.  The Stock Option Committee, if such
be established by the Board of Directors, shall be composed of no less than
three (3) persons (who shall be members of the Board of Directors), each of whom
shall be a “disinterested person” as defined herein, and such Stock Option
Committee shall have the same power, authority and rights in the administration
of the Plan as the Board of Directors.  No director shall be liable for any
action or determination made in good faith with respect to the Plan or any
Option granted under it.

 

The Board of Directors shall determine from time to time the persons who shall
receive Options hereunder; provided, however, Options may be granted hereunder
only to persons who, at the time of the grant thereof, are officers, directors
or key employees of the Company and its Parents and Subsidiaries, except as
otherwise provided in this Plan; provided, further, that any decision to award
Options hereunder to any person or the determination of the maximum number of
shares of Stock (as hereinafter defined) which may be subject to Options granted
to any such director, employee or officer shall be made by either (i) the Board
of Directors, all of the directors of which and all of the directors acting in
such matter shall be disinterested persons as defined herein, or (ii) the Stock
Option Committee appointed by the Board of Directors pursuant to this section. 
For purposes of this Plan, “disinterested person” shall mean a director who is
not, during the one year prior to service as an administrator of the Plan, or
during such service, granted or awarded equity securities pursuant to the Plan
or any other plan of the Company or any of its Parents or Subsidiaries entitling
the participants therein to acquire stock, stock options or stock appreciation
rights of the Company or any of its Parents or Subsidiaries.

 

7.2                                 Determination of Fair Market Value.  For the
purpose of granting Incentive Stock Options, the Board of Directors shall
determine the fair market value of the Stock of the Company as follows:

 

7.2.1  If the Company’s Stock is traded on any recognized stock exchange or
exchanges, such fair market value shall be deemed to be the highest closing
price of the Stock on such stock exchange or exchanges on the day the Option is
granted or if no sale of the Company’s Stock shall have been made on any stock
exchange on that day, on the next preceding day on which there was a sale of
such stock.

 

7.2.2  During such time as the Stock is not listed on an established exchange,
but is actively traded on the over-the-counter market, the fair market value per
share shall be the mean between dealer “bid” and “ask” prices of the Stock in
the over-the-counter market on the day the Option is granted, as reported by the
National Association of Securities Dealers, Inc.

 

7.2.3  During such time as the Company’s Stock is neither listed on any

 

--------------------------------------------------------------------------------


 

recognized exchange nor actively traded over-the-counter, the fair market value
shall be determined in good faith by the Board of Directors.  In making such
determination, the Board of Directors may (but shall not be required to) rely on
the opinions of one or more qualified, independent appraisers.

 

7.3                                 Indemnification.  In addition to such other
rights of indemnification as they may have as directors or as members of the
Stock Option Committee, the members of the Board of Directors shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any Option granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such Board or Stock Option Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within sixty (60) days after institution of any such action, suit or proceeding
a Board or Stock Option Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.

 

8.                                       AMENDMENT AND TERMINATION

 

8.1                                 Amendment.  The Board of Directors of the
Company may, insofar as permitted by law, from time to time, with respect to any
shares at the time not subject to Options, suspend or discontinue the Plan or
revise or amend it in any respect whatsoever except that, without approval of
the stockholders, no such revision or amendment shall change the number of
shares subject to the Plan, change the designation of the class of employees
eligible to receive Options or decrease the price at which Incentive Stock
Options may be granted, materially increase the benefits accruing to
participants under the Plan, materially increase the number of securities which
may be issued under the Plan, or materially modify the requirements as to
eligibility for participation in the Plan.

 

9.                                       MISCELLANEOUS

 

9.1                                 Governing Law.  This Plan shall be governed
by, and construed in accordance with, the laws of the State of Delaware.

 

9.2                                 Construction.  In the event any parts of
this Plan are found to be void, the remaining provisions of this Plan shall
nevertheless be binding with the same effect as though the void parts were
deleted.

 

9.3                                 Application of Funds.  The proceeds received
by the Company from the sale of Stock pursuant to Options will be used for
general corporate purposes.

 

9.4                                 No Obligation to Exercise Option.  The grant
of an Option shall impose no obligation upon the Optionee to exercise such
Option.

 

9.5                                 Approval of Stockholders.  The Plan shall
take effect immediately upon adoption by the Board of Directors.  However, if
this Plan is not approved by the stockholders

 

--------------------------------------------------------------------------------


 

of the Company within the period beginning twelve (12) months before and ending
twelve (12) months after the date the Plan is adopted by the Board of Directors,
no Options granted hereunder shall constitute Incentive Stock Options.

 

 

 

 

SPECIAL DEVICES, INCORPORATED

 

 

 

 

 

 

By:

/s/ THOMAS W. CRESANTE

 

 

 

 

Thomas W. Cresante

 

 

 

President and Chief Executive Officer

 

 

 

 

Dated: July 19, 2001

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 /s/ LOUIS N. MINTZ

 

 

 

 


LOUIS N. MINTZ, ASSISTANT SECRETARY


 


 


 


 

--------------------------------------------------------------------------------


 


SPECIAL DEVICES, INCORPORATED

Incentive Stock Option Agreement

 

No. of Shares subject to Option:             Option No.:             .

 

This Agreement dated as of                     between Special Devices,
Incorporated, a Delaware corporation (the “Company”), and
                                   (the Optionee”).

 

W I T N E S S E T H :

 

1.                                       GRANT OF OPTION PRIOR GRANTS.

 

Pursuant to the provisions of the Special Devices, Incorporated 1999 Stock
Option Plan (the “Plan”), the Company hereby grants to the Optionee, subject to
the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, the right and option to purchase from the Company
all or any part of an aggregate of                (       ) shares of common
stock, par value one cent ($0.01) per share, of the Company (the “Shares”), at
the purchase price of                 ($       ) per Share, such Option to be
exercised as hereinafter provided.  This is an Incentive Stock Option, and shall
be so construed.  All terms defined in the Plan are used herein as so defined.

 

2.                                       TERMS AND CONDITIONS.

 

It is understood and agreed that the Option evidenced hereby is subject to the
following terms and conditions:

 

2.1                                 Time of Exercise of Option.

 

2.1.1                                                                       
Installment Schedule.  This Option may be exercised as to

 

(a)                                  one-quarter (1/4) of the Shares beginning
one (1) year from the Commencement Date;

 

(b)                                 an additional one-quarter (1/4) of the
Shares beginning two (2) years from the Commencement Date;

 

(c)                                  an additional one-quarter (1/4) of the
Shares beginning three (3) years from the Commencement Date;

 

(d)                                 in full, to the extent not theretofore
exercised, beginning on the earlier of the Change in Control Date or four (4)
years from the Commencement Date.

 

For purposes of this Option, the Commencement Date is agreed to be
                                            .

 

2.1.2                                                                       
Expiration Date.  This Option shall expire absolutely ten (10)

 

--------------------------------------------------------------------------------


 

years from the date hereof.

 

2.1.3                                                                       
Exercise Upon Termination of Employment.  If the Optionee shall cease to be
employed by the Company or a Parent or Subsidiary for any reason other than the
Optionee’s death or disability (within the meaning of Section 105(d)(4) of the
Code), this Option, to the extent not then exercisable in accordance with its
terms, shall terminate and be without further effect.  To the extent this Option
is exercisable on the date of termination of employment, it may be exercised at
any time within thirty (30) days after such date by the Optionee or, in case of
the subsequent death of the Optionee, then by the executors or administrators of
the Optionee’s estate or by any person or persons who shall have acquired the
Option directly from the Optionee by bequest or inheritance, and this Option, to
the extent not exercised, shall in all events terminate upon the expiration of
such thirty (30) day period or, if earlier, ten (10) years from the date hereof.

 

2.1.4                                                                       
Exercise Upon Loss of Parent or Subsidiary Status.  If the Optionee ceases to be
employed by the Company or a Parent or Subsidiary by reason of the employer of
the Optionee ceasing to be a Parent or Subsidiary of the Company, then this
Option, to the extent not then exercisable in accordance with its terms, shall
terminate and be without further effect.  Within a reasonable time after such
event (not to exceed thirty (30) days), the Company shall provide written notice
to the Optionee of such event (including specific reference to the provisions of
this section).  To the extent this Option is exercisable on the date of such
event, it may be exercised at any time within thirty (30) days after the later
of the date of such event or the date of the notice required by the preceding
sentence by the Optionee, or, in case of the subsequent death of the Optionee,
then by the executors or administrators of the Optionee’s estate or by any
person or persons who shall have acquired the Option directly from the Optionee
by bequest or inheritance, and this Option, to the extent not exercised, shall
in all events terminate upon the expiration of such thirty (30) day period, or,
if earlier, ten (10) years from the date hereof.

 

2.1.5                                                                       
Exercise Upon Death or Disability.  If the Optionee shall cease to be employed
by the Company or a Parent or Subsidiary by reason of the Optionee’s death or
disability, this Option, to the extent not then exercisable in accordance with
its terms, shall terminate and be without further effect.  To the extent this
Option is exercisable on the date of death or disability, it may be exercised at
any time within twelve (12) months after the date of death or disability by the
Optionee in case of disability, or in case of the death of the Optionee, then by
the executors or administrators of the Optionee’s estate or by any person or
persons who shall have acquired the Option directly from the Optionee by bequest
or inheritance, and this Option, to the extent not exercised, shall in all
events terminate upon the expiration of such twelve (12) month period or, if
earlier, ten (10) years from the date hereof.

 

2.1.6                                                                       
Acceleration of Exercise Date.  In its sole discretion, the Board of Directors
may accelerate the date or dates on which this Option may be exercised in whole
or in part.

 

2.2                                 Method of Exercise. This Option may be
exercised as follows:

 

2.2.1                                                                       
Notice of Exercise.  The Optionee shall deliver written notice to the Company
specifying the number of Shares as to which the Option is being exercised.

 

--------------------------------------------------------------------------------


 

2.2.2                                                                       
Payment of Purchase Price.  At the time of any exercise the purchase price of
the shares as to which this Option is being exercised shall be paid to the
Company in cash or good check, or if approved by the Board of Directors, by the
delivery of Shares previously owned by the Employee, duly endorsed for transfer
to the Company, with a fair market value (as determined by the Board of
Directors) on the date of delivery equal to the aggregate purchase price of the
Shares with respect to which the Option is being exercised, or by the delivery
of a recourse promissory note bearing interest at such rate, or on such other
terms and in form and with security satisfactory to the Company, or any
combination of the foregoing approved by the Board of Directors, in its sole
discretion.  Notation of any partial exercise shall be made by the Company on
Schedule I hereto.

 

2.2.3                                                                       
Restrictions on Transfer/Right of Repurchase; Investment Representation.  Prior
to the issuance of any shares upon the exercise of all or any part of this
Option, the Company may require the person exercising the Option to (i) execute,
become a party to, and subject such shares to restrictions in accordance with
the terms of a Stockholders Agreement dated as of December 15, 1998 among the
Company and all or substantially all the persons who are stockholders owning
shares of Common Stock of the Company as of the date of this Option, as such
agreement may be amended and/or restated and in effect at the time of each
exercise of this Option, and/or (ii) execute, become a party to, and subject
such shares to restrictions in accordance with a stock purchase agreement in a
form acceptable to the Company, which stock purchase agreement may grant to the
Company the right to repurchase all or any of the shares issued upon exercise of
the option, at the purchase price per share provided for herein, in the event
that the Optionee ceases to be employed by the Company or a Parent or Subsidiary
by reason of the voluntary resignation by the Optionee from his or her
employment.  If the Company so requires, the certificate or certificates
evidencing the shares issued upon the exercise of all or any part of this Option
shall be legended in accordance with said agreement(s).

 

2.3                                 Nontransferability.  This Option shall not
be transferable except by will or by the laws of descent and distribution. 
During the lifetime of the Optionee, this Option shall be exercisable only by
the Optionee.

 

2.4                                 Adjustments.  In the event of any change in
the Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, or any similar change affecting the Stock, then in any such event the
number and kind of shares subject to this Option and their purchase price per
share may be adjusted pursuant to Section 5.12 of the Plan, in such manner as
the Board of Directors may in its sole discretion deem equitable.  Any
adjustment so made shall be final and binding upon the Optionee.

 

2.5                                 No Rights as Stockholder.  The Optionee
shall have no rights as a stockholder with respect to any shares of Stock
subject to this Option prior to the date of issuance to the Optionee of a
certificate or certificates for such shares.

 

2.6                                 Compliance with Law and Regulations.  This
Option and the obligation of the Company to sell and deliver shares hereunder
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any government or regulatory

 

--------------------------------------------------------------------------------


 

agency as may be required.  The Company shall not be required to issue or
deliver any certificates for shares of Stock if the Company determines that such
issue or delivery would (a) require any registration or qualification of such
shares under any federal or state law, or any rule or regulation of any
government body which the Company shall, in its sole discretion, determine to be
applicable; (b) require the commencement of the filing by the Company of
periodic reports pursuant to the Securities Exchange Act of 1934, or (c) violate
any law or governmental regulation.  If at any time the Board of Directors in
its discretion determines that the listing, registration of qualification of the
shares subject to this Option upon any securities exchange or under any law or
regulation, or the consent or approval of any government regulatory body is
necessary or desirable as a condition of, or in connection with, the issue or
purchase of shares hereunder, this Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.

 

2.7                                 Withholding Taxes.  Whenever under this
Option shares are to be issued or cash is to be paid, the Company shall have the
right to require the recipient to remit to the Company an amount sufficient to
satisfy federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for such shares or payment of such
cash.

 

2.8                                 Modification, Extension and Renewal. 
Subject to the terms and conditions and within the limitations of the Plan, the
Board of Directors may modify, extend or renew this Option, or accept the
surrender hereof (to the extent not theretofore exercised) and authorize the
granting of a new Option or Options in substitution therefor (to the extent not
theretofore exercised).  Notwithstanding the foregoing, no modification of this
Option shall, without the consent of the Optionee, alter or impair any rights or
obligations under any Option theretofore granted under the Plan.

 

2.9                                 Termination.  The Company hereby reserves
the right to terminate this Option in connection with any Change in Control for
a payment in cash equal to the difference between the Exercise Price for the
shares of Stock subject to the Option and the Change in Control Price of such
Stock.

 

2.10                           Parachute Payments.                            
In the event that the aggregate present value of the payments to the Employee
under this Agreement, and any other plan, program, or arrangement maintained by
the Company or a Subsidiary, constitutes an “excess parachute payment” (within
the meaning of Section 280G(b)(1) of the Code) and the excise tax on such
payment would cause the net parachute payments (after taking into account
federal, state and local income and excise taxes) to which the Employee
otherwise would be entitled to be less than what the Employee would have netted
(after taking into account federal, state and local income taxes) had the
present value of the Employee’s total parachute payments equaled One Dollar
($1.00) less than three (3) times the Employee’s “base amount” (within the
meaning of Code Section 280(G)(b)(3)(A)), the Employee’s total “parachute
payments” (within the meaning of Code Section 280G(b)(2)(A)) shall be reduced
(by the minimum possible amount) so that their aggregate present value equals
One Dollar ($1.00) less than three (3) times such base amount.  For purposes of
this calculation, it shall be assumed that the Employee’s tax rate will be the
maximum marginal federal, state and local income tax rate on earned income, with
such maximum federal rate to be computed with regard to Code Section 1(g), if
applicable.  In the event that the Employee and the Company are unable to agree
as to

 

--------------------------------------------------------------------------------


 

the amount of the reduction described above, if any, the Employee shall select a
law firm or accounting firm from among those regularly consulted (during the
twelve (12) month period immediately prior to the change in control that
resulted in the characterization of the payments as parachute payments) by the
Company regarding federal income tax or employee benefit matters, and such law
firm or accounting firm shall determine the amount of such reduction and such
determination shall be final and binding upon the Employee and the Company.

 

3.                                       REPRESENTATIONS AND OBLIGATIONS OF
OPTIONEE.

 

In consideration of the grant of this Option, the Optionee hereby represents and
agrees as follows:

 

3.1                                 Optionee Bound by Plan. Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.  Any term used herein with the first letter of
such term capitalized shall have the same meaning as in the Plan.

 

3.2                                 Investment Representation.  Optionee hereby
represents that any shares purchased pursuant to this Option will be acquired
for the Optionee’s own account for investment and not with a view to, or for the
offer or sale in connection with, the distribution of any such shares.

 

3.3                                 Best Efforts.  Optionee agrees to use his or
her best efforts for the benefit of the Company during his or her employment or
other relationship with the Company.

 

3.4                                 Restrictions.  The Optionee agrees that any
shares of Stock acquired pursuant to exercise of this Option shall be subject to
rights of repurchase and other restrictions as contemplated by Section 2.2.3 of
this Agreement.

 

3.5                                 No Rights to Continued Employment.  The
Optionee acknowledges that neither any of the terms and provisions of the Plan
or this Agreement nor the grant of this option to the Optionee shall be
construed to give to the Optionee any rights to continued employment with the
Company or a Parent or Subsidiary thereof, or to give to the Optionee any rights
whatsoever in connection with such employment, except as expressly provided in
the Plan or this Agreement.  Except as may otherwise be provided in a written
agreement between the Optionee and the Company or a Parent or Subsidiary, the
Optionee is an employee at will, and each party to the employment relation has a
right to terminate such employment at any time and for any reason, or for no
reason at all.

 

4.                                       NOTICES.

 

Notices delivered pursuant to this Agreement shall be in writing, and shall be
deemed to have been duly given when a) delivered by hand; (b) sent by facsimile
(with receipt confirmed), provided that a copy is promptly thereafter mailed by
first-class prepaid certified mail, return receipt requested; (c) received by
the addressee, if sent with delivery receipt requested by Express Mail, Federal
Express, other express delivery service or first-class prepaid certified mail,
in each case to the appropriate addresses and facsimile numbers set forth below,
or to such other address(es) or facsimile number(s) as a party may designate as
to itself by notice to the other party.

 

--------------------------------------------------------------------------------


 

(a)                                  If to the Company:

 

Special Devices, Incorporated

14370 White Sage Road

Moorpark, CA   93021

Facsimile:               (805) 553-1208

Attention:                                         Thomas W. Cresante,

President and Chief Executive Officer

 

with a copy sent by any of the foregoing methods simultaneously to:

 

Louis N. Mintz

c/o J.F. Lehman & Company

2001 Jefferson Davis Highway, Suite 607

Arlington, VA   22202

Facsimile:                                            (703) 418-6099

 

(b)                                 If to the Optionee:

 

To the latest home address as shown on the Company’s personnel records subject
to the right of either party to designate at any time hereafter in writing some
other address.

 

5.                                       COUNTERPARTS.

 

This Agreement has been executed in two counterparts each of which shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, Special Devices, Incorporated has caused this Agreement to
be executed by its President or a Vice President and Optionee has executed this
Agreement, both as of the day and year first above written.

 

 

SPECIAL DEVICES, INCORPORATED

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas W. Cresante,

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

The undersigned spouse of                                has read and hereby
approves the terms and conditions of this Incentive Stock Option Agreement
No.                (the “Option Agreement”) by and between Special Devices,
Incorporated (the “Company”) and the said                             , dated as
of                          .  In consideration of the Company’s granting
his/her spouse the right to purchase Shares as set forth in the Option
Agreement, the undersigned hereby agrees to be irrevocably bound by the terms
and conditions of the Option Agreement and further agrees that any community
property interest shall be similarly bound.  The undersigned hereby appoints the
undersigned’s spouse as attorney-in-fact for the undersigned with respect to any
amendment or exercise of rights under the Option Agreement and agrees to be
bound by the provisions of the Option Agreement insofar as the undersigned may
have any rights thereunder or in any shares issued pursuant thereto under the
community property laws of the State of California or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the Option Agreement.

 

 

 

 

 

 

Print Name:

 

 

 

OR

 


CERTIFICATE OF OPTIONEE

 

I hereby certify that I have no spouse.  In the event of any marriage, I
undertake to deliver to the Company a Consent of Spouse in the form set forth
above within not less than five (5) business days following such marriage.

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I

to

SPECIAL DEVICES, INCORPORATED

Incentive Stock Option Agreement No.:         .
dated                  (the “Agreement”) by and between
Special Devices, Incorporated (the “Company”)
and
                  (the “Optionee”)

 

WHEREAS, the Optionee has this day delivered to the Company written notice of
partial exercise of the Option granted by the Agreement; and

 

WHEREAS, in accordance with Section 2.2.1 of the Agreement, said written notice
specified that the number of Shares as to which the Option is being exercised is
                            Shares; and

 

WHEREAS, Section 2.2.1 of the Agreement requires that notation of any partial
exercise of the Option be made on this Schedule I to the Agreement;

 

NOW, THEREFORE, it is hereby acknowledged and agreed that the Option granted by
the Agreement has this day been exercised as to                          Shares.

 

IN WITNESS WHEREOF, Special Devices, Incorporated has caused this Schedule to be
executed by its President or a Vice President and Optionee has executed this
Schedule, both as of the            day of                              ,
             .

 

 

SPECIAL DEVICES INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------